UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-2617



HETTIE L. DULA,

                                             Plaintiff - Appellant,

          versus


FORD MOTOR COMPANY,

                                              Defendant - Appellee.



                             No. 99-2618



HETTIE L. DULA,

                                             Plaintiff - Appellant,

          versus


VIRGINIA EMPLOYMENT COMMISSION,

                                              Defendant - Appellee.



Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CA-99-1817-2, CA-97-1818-2)


Submitted:   March 9, 2000                 Decided:   March 15, 2000
Before WILKINS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hettie L. Dula, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Hettie L. Dula appeals the district court’s orders dismissing

her actions filed under the Americans with Disabilities Act, 42

U.S.C.A. §§ 12101-12213 (West 1994 & Supp. 1999), and denying her

motions to reconsider.   We have reviewed the record and the dis-

trict court’s opinions and find no reversible error.   Accordingly,

we affirm on the reasoning of the district court.   See Dula v. Ford

Motor Co., Nos. CA-99-1817-2 (E.D. Va. Oct. 29 & Nov. 23, 1999);

Dula v. Virginia Employment Comm’n, No. CA-99-1818-2 (E.D. Va. Oct.

27, 1999 & Nov. 23, 1999).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.



                                                           AFFIRMED



                                 2